Citation Nr: 1032744	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-04 137	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for left knee anterior cruciate ligament (ACL) repairs with 
degenerative joint disease (DJD).

2.  Entitlement to a disability rating in excess of 10 percent 
for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied a rating in excess of 10 percent for 
status post left knee ACL repair, times 2, with DJD, and a 
December 2007 rating decision by the RO in Denver, Colorado, that 
established a separate 10 percent disability rating for 
instability of the left knee.  The Veteran's claims folder was 
transferred to the Salt Lake City RO during the pendency of the 
appeal.

The Veteran testified at a Board hearing in October 2009 before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is included in the claims folder.


REMAND

The Veteran was discharged from his military service as a result 
of his left knee disability.  He was initially granted service 
connection for status post left knee repair times 2 in December 
2002.  He was awarded a 10 percent disability rating and his 
disability was rated as limitation of flexion under Diagnostic 
Code 5260.

The Veteran sought an increased rating for his left knee 
disability several times in the ensuring years.  However, each 
claim was denied with the disability rated as described.

The Veteran submitted his current claim in July 2006.  He was 
afforded a VA examination in January 2007.  The RO adjudicated 
his claim in February 2007.  The Veteran was denied any increase 
in his disability compensation; however, his disability was rated 
under Diagnostic Code 5261 for a limitation of extension.  His 
disability was also re-characterized to include DJD.

The Veteran submitted his notice of disagreement with the 
disability rating in March 2007.  He informed the RO that he had 
had another left knee surgery during the pendency of his claim.  
He said he would be submitting medical evidence in support of his 
claim.

The Board notes that there are scattered VA treatment records 
associated with the claims folder.  Records dated from October 
2005 to January 2007 were associated with the claims folder; 
however, it is clear that relevant treatment records are missing.  
This is evident because there are x-ray reports relating to the 
left knee in January 2007 but the most recent treatment record is 
dated in September 2006.

The Veteran perfected his appeal in February 2008.  At that time, 
he provided specific information of his having surgery on his 
left knee in November 2006.  He said the surgery was done at Fort 
Carson, Colorado.  He did not identify the facility, whether it 
was a private hospital or federal/military.  Also, he did not 
indicate what type of convalescence was required such that a 
rating under 38 C.F.R. § 4.30 may be in order.

The Veteran was afforded a VA examination in June 2009.  The 
examination report makes several references to VA treatment 
records that were available to the examiner but are clearly not 
associated with the claims folder.  In particular, the examiner 
referenced the Veteran being seen in the outpatient clinic at the 
VA medical center (VAMC) in Salt Lake in March 2008.  He noted 
the results of that treatment.  He referenced additional 
treatment records dated in March 2008.  The referenced records 
have a direct bearing on the Veteran's claim.  Further, as with 
the other apparent missing VA records, the records must be 
obtained on remand and associated with the claims folder.  

The Veteran testified regarding symptoms of numbness that he said 
he experienced in his left leg.  He said he had been seen by VA 
to evaluate his complaints and had undergone testing to evaluate 
his symptoms.  The dates of those evaluations were not provided; 
however, VA is on notice of the existence of additional pertinent 
records.  The records, as with the two prior examples, must be 
obtained and associated with the claims folder.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran has received several duty-to-assist letters that have 
asked him to submit evidence in support of his claim or to 
identify evidence that the agency of original jurisdiction (AOJ) 
could obtain on his behalf.  He has not provided specific 
information regarding the claimed surgery of November 2006; nor 
did he advise the AOJ of his continued treatment at VA.  While VA 
is deemed to have constructive knowledge of VA records, the 
processing of the Veteran's claim is better served if he provides 
timely notice of the dates and places of such VA treatment.  
Otherwise, as in this circumstance, his case can be delayed by 
the requirement for VA to obtain those records and consider them 
in the adjudication of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses and approximate dates 
of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his claim.  The AOJ should attempt 
to obtain and associate with the 
claims folder any medical records 
identified by the Veteran that are not 
already of record.  

The Veteran should be specifically 
requested to identify the source of 
his left knee surgery from November 
2006 and to provide the records or 
necessary authorization for the AOJ to 
obtain them on his behalf.  

If the Veteran does not respond, the 
AOJ should query the VAMCs nearest the 
Veteran's residences during the 
pendency of this appeal.  The entire 
period of the claim from July 2006 to 
the present should be reviewed for 
possible outstanding VA records.  

2.  The Veteran should be scheduled 
for a VA examination to assess the 
severity of his service-connected left 
knee disability.  The claims folder 
and a copy of this remand must be 
provided to the examiner and reviewed 
as part of the examination.  All 
indicated studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  All 
results of any such studies, tests, or 
evaluations must be included in the 
examination report.

The examiner should specifically 
identify any orthopedic and 
neurological symptoms, if any, related 
to the service-connected disability 
and fully describe the extent and 
severity of those symptoms.  Range-of-
motion studies should be conducted and 
the degree of any functional loss(es) 
identified, such as might be due to 
pain, weakness, etc., should be 
equated to additional loss of flexion 
and/or extension (beyond what is shown 
clinically).  Additionally, any 
lateral instability should be 
described as being "slight," 
"moderate," or "severe."  The 
examiner should provide a complete 
rationale for all conclusions reached.

3.  After undertaking any other 
development deemed appropriate the AOJ 
should re-adjudicate the issues on 
appeal.  The re-adjudication should 
consider the possibility of staged 
ratings, if appropriate, during the 
pendency of the appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
The AOJ should also consider the 
possibility of separate disability 
ratings for limitation of flexion and 
extension, if warranted, even if only 
on a staged basis.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991); 
VAOPGCPREC 9-2004.  Consideration 
should be given to whether any rating 
under 38 C.F.R. § 4.30 is warranted 
for any period.  If any benefit sought 
is not granted, the Veteran, and his 
representative, should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matters 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

